FILED
                             NOT FOR PUBLICATION                            JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LYCA OCTAVIANNE MANEMBU,                         No. 07-74151

               Petitioner,                       Agency No. A095-408-012

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Lyca Octavianne Manembu, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for

review.

      Even if Manembu timely filed her asylum application, substantial evidence

supports the agency’s conclusion that her experiences in Indonesia during the 1998

riots did not rise to the level of persecution. See Halim v. Holder, 590 F.3d 971,

975-76 (9th Cir. 2009). Additionally, the record does not compel reversal of the

agency’s conclusion that Manembu failed to demonstrate a well-founded fear of

future persecution because, even as a member of a disfavored group of Indonesian

Christians, she did not show that her fear was objectively reasonable. See Lolong

v. Gonzales, 484 F.3d 1173, 1179-81 (9th Cir. 2007) (objective well-founded fear

not established because applicant made a general, undifferentiated claim).

      Because Manembu has not met the standard for asylum, she necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Manembu failed to establish it is more likely than not she would be

tortured if returned to Indonesia. See Wakkary, 558 F.3d at 1068.

      PETITION FOR REVIEW DENIED.


                                          2                                    07-74151